On Rehearing Denied

PER CURIAM.
Felix Cordova moves for rehearing, arguing that he is adversely affected by chapter 99-188, Laws of Florida, and that we should issue an opinion so stating. De*2fendant-appellant Cordova wishes to pursue further review in the Florida Supreme Court challenging chapter 99-188 on a claim that the enactment violates the single subject rule. Compare State v. Franklin, 836 So.2d 1112 (Fla. 3d DCA) (holding that there is no single subject violation in chapter 99-188), review granted, 854 So.2d 659 (Fla.2003) with Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2002) (holding chapter 99-188 invalid on account of single subject violation).
The defendant’s premise is wrong. The defendant is not affected by chapter 99-188 one way or the other.
So far as pertinent here, the defendant entered a guilty plea to the offense of trafficking in ecstasy (MDMA) in violation of section 893.135(l)(j)l.a., Fla. Stat. (2000). On this count he was sentenced to fifteen years in prison with a three year mandatory minimum sentence.
The statute under which the defendant was convicted was created by chapter 2000-320, Laws of Florida. See id. § 4. That statute went into effect on October 1, 2000. See id. § 9. The defendant’s offense date was March 3, 2001.
The defendant was properly convicted and sentenced under the statute enacted in 2000. Chapter 99-188, Laws of Florida, has nothing to do with it. The defendant’s argument is entirely without merit. See Wright v. State, 869 So.2d 24 (Fla. 2d DCA 2004) (en banc); Barber v. State, 864 So.2d 1171 (Fla. 5th DCA 2004); Urruchurtu v. State, 858 So.2d 387 (Fla. 3d DCA 2003).
Rehearing denied.